Citation Nr: 0620736	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an arachnoid cyst.

2.  Entitlement to service connection for residuals of a head 
injury, to include dementia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active duty from September 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision rendered in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish initial disability ratings or effective dates, if 
claims for service connection are granted on appeal.  
Further, it is unclear whether the RO has requested "that 
the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim."  See 38 C.F.R. 
§ 3.159(b)(1) (2005).

In a May 2004 remand, the Board instructed that missing VA 
treatment records from May 1988 to the present as well as a 
VA neuro-psychiatric examination and opinion be obtained.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, VA 
treatment records covering the proper time span were not 
requested.  Further, in the January 2005 VA examination 
report, the examiner did not provide specific and detailed 
responses to the requested inquiries contained in instruction 
paragraph 2 of the Board's May 2004 remand.

The duty to assist includes obtaining missing post-service 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004); 38 C.F.R. 
§ 3.159(c)(4).  VA treatment records for the following 
periods are included in the file: from July 1988 to April 
1990, from November to December 1993, from May 1994 to 
January 1999, from November 2000 to October 2002, and from 
June 2002 to November 2004.  On remand, VA should request and 
obtain any missing VA treatment records from May 1988 to the 
present from these facilities.

In March 1990, the veteran underwent a private psychological 
evaluation and, while incarcerated in a federal prison, the 
veteran had two psychological evaluations done in May and 
June 1999.  Although the veteran testified that the only 
motor vehicle accident (MVA) he had been in was the one in 
October 1987, the record shows that he was examined following 
another MVA in January 1990.  In addition, the record is 
replete with treatment for various post-service work-related 
accidents, including incidents in May 1989, June and October 
1993, and August 1994.  In the latter incident the veteran 
was blown off a roof.  The veteran has been diagnosed with an 
arachnoid cyst and possible dementia.  In a January 2005 VA 
examination report, the examiner only indicated that it was 
"impossible to state" whether the veteran suffered from a 
posterior fossa cyst that was due to "trauma" and 
recommended that the veteran seek a follow-up evaluation with 
his treating neurologist in Corpus Christi.  

On remand, the veteran should be afforded another neuro-
psychiatric examination with a different neurologist to 
clarify whether he suffers from any residuals of a claimed 
in-service head injury after a October 1987 bus accident and 
whether any such head injury residuals and/or an arachnoid 
cyst were incurred in or aggravated by active service.  The 
appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. § 3.655 (2005); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure for 
the issues on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates, if service connection is granted, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); (2) explains what VA will seek 
to provide; (3) explains what the claimant 
is expected to provide; and (4) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  Obtain any available treatment records 
for the veteran's claimed arachnoid cyst 
and dementia disabilities from the VA 
Medical Centers (VAMC) in Houston and San 
Antonio as well as the Corpus Christi 
Outpatient Clinic for the period from 
November 2004 to the present.  In 
addition, request and obtain any missing 
VA treatment records for the time period 
from May 1988 to the present at these 
treatment facilities.

3.  After completion of 1 and 2 above, 
schedule the veteran for a neuro-
psychiatric examination with a different 
neurologist (preferably his treating 
neurologist at the Corpus Christi 
Outpatient Clinic) to clarify the nature, 
time of onset, and etiology of any 
diagnosed psychiatric, cystic, or 
neurological disorder(s) of the head, to 
include arachnoid cyst and dementia.  The 
claims file and a copy of the REMAND should 
be made available to the examiner for 
review in connection with the examination, 
and the report should so indicate.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
neurological assessment, including any 
necessary MRI follow-up.  The examination 
report should include a detailed account of 
all pathology found to be present.  The 
examiner should also provide explicit 
responses to the following questions:

(a) Does the veteran have any psychiatric, 
cystic or neurological disorder(s) of the 
head, to include an arachnoid cyst and/or 
dementia?

(b) For any disorder(s) identified 
(excluding post-traumatic stress disorder), 
the examiner should determine the etiology 
as well as nature and extent of such 
disorder.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent or 
more) that the disorder: (1) began during 
active service or was aggravated (worsened) 
as the result of some incident during 
active service, to include a claimed head 
injury sustained in an October 1987 bus 
accident, or (2) was the result of any 
post-service incident, to include a January 
1990 motor vehicle accident or claimed 
work-related injuries in May 1984, June and 
October 1993, and August 1994.

A complete rationale should be provided for 
any opinion given.  The examiner should 
discuss the effect of the findings in the 
March 1990 private psychological 
evaluations and May and June 1999 federal 
prison psychological evaluations, if any, 
on the etiological opinion.  Finally, if 
any requested medical opinion cannot be 
given, the examiner should state the reason 
why.

4.  After completion of the above, 
readjudicate the appellant's service-
connection claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and further development the claims.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


